Citation Nr: 1717506	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  07-37 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a vision/eye disability, to include as secondary to service-connected migraine headaches.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected migraine headaches.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral hands.

4.  Entitlement to service connection for a right wrist disability, to include degenerative joint disease, carpal tunnel syndrome, and ankylosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In his November 2007 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  He ultimately withdrew that request in April 2012, asking that his appeal be forwarded to the Board.

The Board remanded the Veteran's claims in August 2012 and May 2015 for further development, to include obtaining VA treatment records and VA examinations and opinions.  That development having been completed, these claims now return to the Board for appellate review.

In July 2016, the RO granted the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU), effective February 10, 2011, the day following the date the Veteran last worked.  The grant of entitlement to a TDIU represents a full and final determination on that issue.  Therefore, the claim for entitlement to a TDIU is no longer on appeal, and the issues before the Board are appropriately reflected on the title page.

The issues of entitlement to service connection for a vision/eye disability, entitlement service connection for peripheral neuropathy of the bilateral hands, and entitlement to service connection for a right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.9, 4.125, 4.127 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letter on April 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, the Veteran's service treatment records (STRs) and identified post-service treatment records have been associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 30159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

VA medical examinations and opinions were provided in September 2013 and December 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination reports, in the aggregate, are sufficient to make a fully informed decision on this claim, as they contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; set forth the clinical findings; and provide opinion(s) with supporting explanations.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Veteran has not challenged the adequacy of the VA examinations.  Thus, the examination reports are adequate for rating purposes and no prejudice exists.  See Shinseki v. Sanders, 556 U.S. 396, 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  See 38 C.F.R. §§ 3.159 (c)(4); 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr, 21 Vet. App. at 312.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claims, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

The Board remanded this claim in August 2012 and May 2015 with instructions to obtain VA examinations and supplemental opinions responsive to the issues specified in its directives and to obtain a copy of a January 2008 treatment note and an April 2013 treatment note.  All these developmental actions have been accomplished.  Accordingly, the Board finds substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries, 22 Vet. App. at 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In addition, 38 C.F.R. § 3.304(f) sets forth particular requirements for establishing service connection for PTSD, separate from the general requirements for establishing service connection.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304 (f). 

With regard to medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's DIAGNOSTICAND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV). The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued a final rule amending certain provisions in the regulations to reflect this update, including 38 C.F.R. § 4.125(a). 79 Fed. Reg. 45093 .  However, the amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals, such as the instant claim, that were certified to the Board or pending before the Board prior to that date.  Id.  

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability there can be no valid claim).

The Veteran claims entitlement to service connection for an acquired psychiatric disability, to include as secondary to his service-connected migraine headaches.  For the following reasons and bases, the Board finds service connection for an acquired psychiatric disability is not warranted.

VA outpatient treatment records reveal that May 2007 and June 2007 posttraumatic
stress disorder (PTSD) screens were positive.  A June 2007 VA outpatient
treatment record noted the Veteran's report that he daily experienced little interest
or pleasure in doing things and felt down, depressed, or hopeless.  

Following the Board's August 2012 remand, the Veteran underwent a September 2013 VA examination.  On examination, the Veteran reported feeling depressed and anxious, rating his depression and anxiety as a five on a scale of one to ten.  Following an in-person examination and review of the Veteran's claims file, the examiner opined that the Veteran did not have a psychiatric diagnosis under the Diagnostic and Statistics Manual of Mental Disorders, Fourth Edition (DSM-IV).  The examiner rationalized that the Veteran feels emotional distress during episodes of migraine headaches, but his reported symptoms do not meet the criteria for 
a DSM-IV diagnosis of depression or other psychiatric condition.  The
Veteran was queried by the examiner as to a PTSD diagnosis, but he indicated no trauma related event exposure.  The examiner stated that this precluded a DSM-IV diagnosis of PTSD.

Following the Board's May 2015 remand, the Veteran was afforded an additional VA examination.  At the December 2015 VA examination, the Veteran reported experiencing depression symptoms two to three days a week, and clarified he only feels depressed during and after his migraine headaches.  He denied experiencing any current mental health symptoms.  The examiner noted that the Veteran did not report symptoms of a mental disorder other than traits of a personality disorder.  The examiner opined that the Veteran does not have a mental disorder.  The examiner rationalized that the Veteran's reported depression during and after a migraine headache is a normative response to the pain of a migraine headache, and any impairment he has with regard to his mental health is more likely related to his longstanding personality disorder features.

The December 2015 examiner also opined that the listed diagnosis of an adjustment disorder with a depressed mood in the Veteran's VA outpatient treatment records in March 2011 is unsupported by the record and was possibly made in error.  In this regard, the examiner noted that the diagnosis was not made by a mental health professional and there is no explanation as to how or why the diagnosis was made.  Additionally, there is no mention of an adjustment disorder anywhere else in the Veteran's treatment records.  

As noted above, service connection may only be granted for a current disability.  In this case, the evidence does not show a current diagnosis of an acquired psychiatric disorder.  While PTSD screens were positive, there was no diagnosis of PTSD in the outpatient treatment records and the September 2013 VA examiner concluded that the Veteran did not have PTSD.  With respect to the diagnosis of an adjustment disorder with a depressed mood in the Veteran's VA outpatient treatment records, as noted above the December 2015 VA examiner explained that it was possibly made in error because the diagnosis was not made by a mental health professional and there is no explanation as to how or why the diagnosis was made.  After examination of the Veteran and review of the record, both the September 2013 and December 2015 VA examiners concluded that the Veteran did not have a current psychiatric disorder.  The Board finds these opinions to be the most probative of record, as they were based upon a review of the Veteran's history and records and supported by a clear rationale.  Thus, the most probative medical evidence of record indicates that the Veteran does not meet the criteria for a current diagnosis of an acquired psychiatric disorder.

With respect to the Veteran's assertions that he has a psychiatric disorder, the Board notes that lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434   (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence). Moreover, the Veteran is competent to report experiencing psychiatric symptoms See Washington v. Nicholson, 19 Vet. App. 363   (2005).

However, a diagnosis of a psychiatric disability requires not just observation of certain symptoms, but also specialized training to diagnose psychiatric disorders.  See Layno v. Brown, 6 Vet. App. 465, 469-71   (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  In this case, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a medical opinion as to whether the symptoms that he experiences are of the type and severity that would constitute a diagnosis of a chronic psychiatric disorder, as this is a medical determinations that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77   (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309   (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Accordingly, the Veteran's assertions in this regard do not constitute competent or probative evidence in support of his claim for service connection.

With respect to the December 2015 VA examiner's finding that the Veteran has traits or features of a personality disorder, VA regulations provides that personality disorders are not diseases or injuries within the meaning of applicable legislation, and disability resulting from them may not be service connected.  38 C.F.R. § 3.303(c), 4.9, 4.127 (2016).

In sum, the Board concludes that the preponderance of the evidence shows that the Veteran does not have an acquired psychiatric disorder which is related to active military service or his service-connected disabilities.  Accordingly, entitlement to service connection for a psychiatric disorder is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.


REMAND

Unfortunately, the Veteran's remaining claims must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  
 
Regarding the Veteran's claims of entitlement to service connection for peripheral neuropathy of the hands and a right wrist disorder, he was afforded a VA examination in September 2013.  The examiner noted abnormal findings in the Veteran's right wrist.  The examiner did not state whether the Veteran has a diagnosis of peripheral neuropathy.  Following the Board's May 2015 remand, the Veteran's claims file was sent for an addendum opinion.  The December 2015 examiner also did not state whether the Veteran has a current diagnosis of peripheral neuropathy.  The December 2015 examiner opined that his carpal tunnel syndrome was not related to service, as there was no evidence of a cold weather injury in the Veteran's service treatment records.   However, the Veteran is already service connected for residuals of frostbite of the hands.  Thus, the Board finds that the VA opinions are inadequate.  For the purposes of the examination on remand, the examiner is to presume a cold weather injury happened.

With respect to a vision disorder, the Board remanded the claim in May 2015 to obtain an opinion as to whether the Veteran's pterygium on the left cornea was either caused by, or aggravated by, his service-connected migraine headaches.  A VA examiner in April 2016 stated that pterygium of the left eye is not a disability and is unrelated to the Veteran's claim.  As this opinion is not responsive to the Board's request, an addendum must be obtained.

Finally, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records, dated from October 2016, forward.

2.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the etiology of his claimed right wrist disorder and bilateral hand peripheral neuropathy.  The claims file, including a copy of this REMAND, must be reviewed by the examiner(s).  

Any medically indicated tests should be conducted, including x-rays, NCS/EMG, etc., if indicated.


Right Wrist

The examiner must identify all right wrist disorders found to be present, including any degenerative joint disease, carpal tunnel syndrome, and/or ankylosis.

Then, for each right wrist disorder found to be present, the examiner must:

i.  Provide an opinion as to whether it is at least as likely as not (defined as a 50 percent probability or greater) that the right wrist disorder had its clinical onset during active service or is related to any incident of service, including exposure to cold weather which is presumed to have occurred.

ii.  Provide an opinion as to whether it is at least as likely as not (defined as 50 percent probability or greater) that the right wrist disorder was caused by the Veteran's service-connected frostbite residuals, of the right hand.

iii.  Provide an opinion as to whether it is at least as likely as not (defined as 50 percent probability or greater) that the right wrist disorder is aggravated by the Veteran's service-connected frostbite residuals of the right hand (aggravation means the disability increased in severity beyond its natural progression).

Peripheral Neuropathy of the Hands

The examiner must determine whether the Veteran has peripheral neuropathy of his hands.  Then, if the Veteran is found to have peripheral neuropathy of his hands, the examiner must:

i.  Provide an opinion as to whether it is at least as likely as not (defined as a 50 percent probability or greater) that the Veteran's peripheral neuropathy of the hands had its clinical onset during active service or is related to any incident of service, including exposure to cold weather which is presumed to have occurred.

ii.  Provide an opinion as to whether it is at least as likely as not (defined as 50 percent probability or greater) that the peripheral neuropathy of the hands was caused by the Veteran's service-connected frostbite residuals of the right hand; cold injury residuals of the left hand; and/or left wrist fracture.

iii.  Provide an opinion as to whether it is at least as likely as not (defined as 50 percent probability or greater) that the peripheral neuropathy of the hands is aggravated by the Veteran's service-connected frostbite residuals of the right hand; cold injury residuals of the left hand; and/or left wrist fracture (aggravation means the disability increased in severity beyond its natural progression).

The examiner(s) must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data as appropriate.

3.  Return the claims file to the April 2016 VA eye
examiner, if available, for an addendum opinion.  The
entire claims folder must be made available to the
examiner for review.  A notation to the effect that this
record review took place should be included in the report.  

i. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pterygium on the left cornea/eye was caused by his service-connected migraine headaches.

ii.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pterygium on the left cornea/eye is aggravated by his service-connected migraine headaches (aggravation means the disability increased in severity beyond its natural progression).

If the examiner determines that additional examination of the Veteran is required in order to provide the requested
opinions, then the Veteran should be scheduled for an
additional VA examination

The examiner must provide a comprehensive report
including complete rationales for all opinions and
conclusions reached.

4.  After undertaking the above actions and any other necessary development, readjudicate the claims on appeal.  If the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case must then be returned to the Board for further review if necessary.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


